Determination unanimously annulled on the law and respondent directed to restore petitioner’s license, with $50 costs and disbursements. Memorandum: The petitioner’s operator’s license was revoked following a hearing for “Violation of Section 58 of the Vehicle and Traffic Law — reckless driving”. While there is proof in the record upon which a finding might possibly be based of ordinary negligence, we find no substantial evidence that petitioner operated his vehicle in such a manner as to constitute reckless driving as defined in the statute. (Review of the action of the Commissioner of Motor Vehicles revoking petitioner’s operator’s license, which proceeding was transferred to the Appellate Division for determination by order of Broome Special Term.) Present — Williams, P. J., Bastow, Goldman, McClusky and Henry, JJ.